United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 2, 2006

                                                         Charles R. Fulbruge III
                           No. 05-10778                          Clerk
                         Summary Calendar


AUDREY LIVINGSTON, As Representatives of
the Estate of Kourtni Kelley Livingston, Deceased;
ROBERT M. LIVINGSTON, As Representatives of the
Estate of Kourtni Kelley Livingston, Deceased,

                                             Plaintiffs-Appellants,
versus

DESOTO INDEPENDENT SCHOOL DISTRICT; ET AL,

                                                          Defendants,

DESOTO INDEPENDENT SCHOOL DISTRICT; LARRY
GOAD, Head Coach; SCOTT GALLOWAY, Head Trainer,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
           for the Northern District of Texas, Dallas
                         (3:04-CV-1818)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants, as representatives of the Estate of

Kourtni Kelley Livingston, their deceased minor daughter, appeal

the summary judgment rulings of the district court (1) dismissing

for qualified immunity the federal constitutional claims of the

Estate against individual Defendants-Appellees Goad and Galloway,

respectively a coach and a trainer, based on assertions of their

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
deliberate indifference, and (2) dismissing the Estate’s claims

against Defendant-Appellee DeSoto Independent School District based

on allegations of its failure to adopt an appropriate policy (or

its adoption of an inappropriate policy) for the care for students

suddenly taken ill.      The foundation of all constitutional claims

against all Defendants-Appellees is the deliberate indifference to

medical needs, assertedly causing the tragic sudden death of

Plaintiffs’ decedent.     Finally, the Estate representatives appeal

the dismissal of their state law tort claims arising from the same

regrettable incident.

      We have carefully reviewed the record on appeal, including the

excellent briefs of the parties and the thorough Memorandum Opinion

and Order of the district court.        Even though we recognize and

accept Plaintiffs-Appellants’ characterizations of a handful of

discrepancies between the summary judgment evidence and a few

statements and conclusions of the district court, we are satisfied

that the parties and the court are in substantial agreement about

the operative facts taken in the light most favorable to the non-

movants    ——    albeit      not    necessarily     their    respective

characterizations of the legal effects —— that lie at the heart of

this controversy.      Like the district court, we are convinced that

the   well-developed    jurisprudence   governing   cases   grounded   in

deliberate indifference to medical needs, both as to the actions or

inaction of individuals and to policies of municipalities and other

governmental subdivisions, are determinative of this case.

                                    2
      Our sympathy to the contrary notwithstanding, we conclude in

the end that the district court correctly disposed of all federal

and state claims asserted in this action and all controlling

issues, both claims against the individual defendants and those

against the School District. Consequently, no useful purpose would

be served by our writing extensively, as we would only paraphrase

the opinion of the district court or otherwise reiterate its full

and legally accurate explication of the disposition of this action

by summary judgment. Thus, for essentially the reasons set forth by

the district court in its Memorandum Opinion and Order signed May

12,   2005,   the   take-nothing   judgment   adverse   to   Plaintiffs-

Appellants in this case and all others implicated in this appeal

are

AFFIRMED.




                                    3